Citation Nr: 1629532	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-34 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than March 16, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph G. Odya, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from October 1951 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO granted service connection for PTSD, and assigned a 50 percent rating, effective March 16, 2011.  In March 2012, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  The RO then issued a rating decision dated in August 2013 denying an effective date prior to March 16, 2011, for the award of service connection for PTSD and in September 2014, the Veteran and D.M., his son-in-law, testified at a hearing before a Decision Review Officer at the RO.  A statement of the case (SOC) was then issued in October 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In March 2016, the Veteran and D.M., his son-in-law, testified during a Board hearing before the undersigned Veterans Law Judge, held at the Las Vegas, Nevada RO (Travel Board hearing); a transcript of that hearing is of record.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA that are irrelevant to the issue on appeal.  All such records have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, it is noted that, during his March 2016 hearing, after the March 24, 2015 effective date of amendments to regulations describing the manner in which claims must be filed, the Veteran's representative raised an alternative argument in support of the Veteran's claim for an earlier effective date.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  Specifically, it was argued that the November 1985 rating decision that had initially denied service connection for a psychiatric disability contained clear and unmistakable error (CUE).  The issue of whether the November 1985 RO decision is the product of CUE has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include, to the extent applicable to claims of CUE, informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.   See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In November 1985, the RO denied service connection for a psychiatric disorder; the Veteran did not appeal that denial, and no pertinent exception to finality applies.

4.  In March 16, 2011, the Veteran again requested service connection for a psychiatric disability.

5.  In a February 2012 decision, the RO granted service for PTSD and assigned an effective date of March 16, 2011 (the date of filing of the claim for service connection).

6.  The claims file includes no statement or communication from the Veteran, or other document, prior to March 16, 2011, that constitutes a request to reopen the previously denied claim of service connection for a psychiatric disorder.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 16, 2011, for the award of service connection for PTSD are not  met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

An April 2011 pre-adjudication letter provided pertinent notice to the Veteran in connection with what was then a claim to reopen his previously denied claim for service connection for PTSD.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also informed the Veteran how VA determines the assignment of disability ratings and effective dates.

After the February 2012 award of service connection for PTSD and the Veteran's disagreement with the effective date assigned, no additional notice for the downstream, effective date issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the April 2011 notice letter provided the Veteran with notice of how VA determines the assignment of effective dates (the timing and form of which complies with Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter herein decided has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, private treatment records, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being decided herein exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue.  The outcome of this appeal turns on an application of the law to the evidence of record and a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and/or opinion.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Earlier Effective Date

By a February 2012 rating decision, the Veteran was awarded service connection for PTSD.  An effective date of March 16, 2011, was assigned for the award of service connection and a 50 percent disability rating.  The Veteran contends that the service connection award should have an earlier effective date.  Specifically, the Veteran contends that the effective date for his award of service connection should be in 1985, as that is when he first sought service connection for a psychiatric disorder.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  If, however, at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  

Prior to March 24, 2015,  a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id.; see also Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits specifically for a psychiatric disability at any time prior to discharge from active military service, or within one year of his November 1971 separation from service.  Similarly, the Veteran does not contend that he so filed a claim for service connection for a psychiatric disability within a year of separation from service.  Consequently, the effective date for the award of service connection for PTSD shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for  service connection for PTSD that was received by the RO on April 22, 1985.  In a November 1985 rating decision, the RO denied service connection for a psychiatric disorder upon finding that the Veteran then-diagnosed anxiety disorder was unrelated to service, as a chronic psychiatric disorder was not present during service.  The Veteran did not file an NOD as to that decision, and no additional evidence was received within a year of the RO's November 1985 decision.  In fact, no communication was received from the Veteran between November 1985 and December 1996.  The November 1985 decision therefore became final.  See 38 U.S.C.A. § 7105(d) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015)..

On March 16, 2011, the Veteran again sought service connection for PTSD.  There is no document dated prior to March 16, 2011, that can be construed as a claim to reopen the previously denied claim for service connection for a psychiatric disorder.  The Veteran was then afforded a VA examination in February 2012, at which time he was diagnosed as having PTSD related to his military experiences.  That same month, the RO awarded service connection for PTSD.  The RO stated that it was assigning an effective date of March 16, 2011, as that was the date that the Veteran's reopened claim was received.

In consideration of the above, the Board finds no basis upon which to assign an effective date earlier than March 16, 2011, for the award of service connection for PTSD.  Notably, the November 1985 rating decision denying service connection for a psychiatric disability became final, as the evidence of record reflects that the Veteran neither filed an NOD as to that decision nor submitted new and material evidence within a year of the decision.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.156(c), 20.302, 20.1103. 
As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose.  38 C.F.R. § 3.400(q)(2).  Although an exception to that rule exists when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," 38 C.F.R. § 3.400(q)(1), that exception is not for application in this case as the record fails to suggest that relevant service department records were not before the RO in November 1985.  Indeed, the November 1985 RO decision states that the Veteran's service treatment records (STRs) were reviewed and contains a thorough discussion of the information contained in the Veteran's STRs, to include the fact that the Veteran was referred in service for psychiatric evaluation during service.  The Board acknowledges the existence of a June 2001 letter informing the Veteran that it had been determined that he was entitled to the Combat Action Ribbon with one Gold Star for his service in Korea and Vietnam, and that the rating decision awarding service connection for PTSD states that the Veteran's stressor was conceded based on his receipt of the Combat Action Ribbon.  However, the Veteran's DD Form 214 for his last period of service reflects receipt of the Combat Action Ribbon.  Further, the exception outlined above is applicable only when relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim are later received or associated with the claims file.  The June 2001 determination that the Veteran was entitled to receive the Combat Action Ribbon with one Gold Star does not qualify as this type of evidence, as it did not exist at the time of the November 1985 rating decision.  See 38 C.F.R. § 3.156(c)(3).

Further, although the Veteran's medical records show treatment for psychiatric symptoms in 1985 and lay statements suggest manifestations of PTSD at the time that the Veteran first sought service connection for such in 1985, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, the Veteran's treatment records cannot serve as a basis for award of an earlier effective date.  

The Board is also aware that a regulation previously allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157(b) (2014);  but see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  However, that section only applies to claims for an increase and claims to reopen if the claim was previously disallowed because the disability was not compensable in degree.  Thus the provisions of 38 C.F.R. § 3.157(b) are not for application in the instant case.  This is so because service connection for PTSD was previously denied based on a lack of nexus evidence and not because the evidence failed to indicate the claimed disability was not compensable in degree.

In sum, because the November 1985 decision became final, the earlier claim for service connection was finally resolved and did not remain pending at the time of the .  Moreover, and claims file includes no statement or communication from the Veteran, or other document, prior to March 16, 2011, that constitutes a request to reopen the previously denied claim for service connection for a psychiatric disorder. the Board finds that the assignment of an effective date earlier than March 16, 2011, for the award of service connection for PTSD is not warranted.  38 C.F.R. § 3.400.  

In so finding, the Board is sympathetic to the Veteran's argument that he did not appeal the November 1985 rating decision due to mental incapacity at that time.  To the extent that the Veteran is arguing for equitable tolling in this case, the Board acknowledges that the United States Supreme Court (Supreme Court) has held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 95-96.  Notably, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that equitable tolling, which may be applied to a statute of limitations, does not apply to 38 U.S.C.A. § 5110, the statute governing the assignment of effective dates, 38 U.S.C.A § 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.  Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003)

A year after its issuance of Andrew, supra, the Federal Circuit expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A § 5110 are not statutes of limitation.

Therefore, the controlling case law as set forth in Andrews is that equitable tolling does not apply to 38 U.S.C.A. § 5110, the statutory provision upon which the effective date for the Veteran's PTSD disability is based.  A more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under 38 U.S.C.A. § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, even if the Veteran's mental incapacity precluded him from timely filing an NOD as to the November 1985 rating decision, an earlier effective cannot be assigned on that basis, as the Board is precluded from "waiv[ing] the express statutory requirements for an earlier effective date."  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  Thus, the doctrine of equitable tolling is not for application in this case.


ORDER

An effective date earlier than March 16, 2011, for the award of service connection for PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


